Case 2:21-cv-00092-SPC-MRM Document 4 Filed 02/05/21 Page 1 of 3 PageID 23




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

PRO MUSIC RIGHTS, INC and
JAKE P NOCH,

            Plaintiffs,

v.                                               Case No: 2:21-cv-92-SPC-MRM

MILES A GOLDMAN,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is a sua sponte review of the file. Plaintiffs Pro Music

Rights, Inc. and Jake P. Noch bring this diversity action against Goldman.

Since Plaintiffs are proceeding in federal court, they must show the parties are

completely diverse with an amount in controversy exceeding $75,000. 28

U.S.C. § 1332(a); Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,

552 (2005). And district courts are “obligated to inquire into subject matter

jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00092-SPC-MRM Document 4 Filed 02/05/21 Page 2 of 3 PageID 24




        The Complaint only alleges Goldman is “believed” a “resident” of Georgia

and that Noch is a “resident” of Florida. (Doc. 1 at 4). “Citizenship, not

residence, is the key fact that must be alleged in the complaint to establish

diversity for a natural person.” Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir. 1994). A party’s residence in a state—without more—is not enough to show

citizenship. E.g., Travaglio v. Am. Express Co., 735 F.3d 1266, 1269 (11th Cir.

2013). Rather, “[c]itizenship is equivalent to domicile for purposes of diversity

jurisdiction.” Id. (internal quotation marks and citation omitted). The

Complaint, therefore, fails to correctly plead the citizenship of both Goldman

and Noch. Because the Court cannot conclude it has jurisdiction, the Court

dismisses the complaint without prejudice. Plaintiffs may file an amended

complaint that adequately pleads subject-matter jurisdiction. See 28 U.S.C. §

1653.

        Accordingly, it is now

        ORDERED:

        1. Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

        2. Plaintiff may file an amended complaint consistent with this Order

           on or before February 19, 2021.         The failure to file a timely

           amended complaint will result in the case being closed without

           further notice.




                                        2
Case 2:21-cv-00092-SPC-MRM Document 4 Filed 02/05/21 Page 3 of 3 PageID 25




     DONE and ORDERED in Fort Myers, Florida on February 5, 2021.




Copies: All Parties of Record




                                    3
